Citation Nr: 1817416	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-38 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension 

2.  Entitlement to a compensable evaluation for erectile dysfunction


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1990 to January 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2016, the Veteran testified at a travel hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

Additional evidence related to the Veteran's hypertension was associated with the record after the September 2014 statement of the case (SOC), notably private treatment records.  See 38 C.F.R. § 20.1304.  The Veteran has waived Agency of Original Jurisdiction (AOJ) review of this evidence; thus, the Board may properly consider it in adjudicating the claims.  (See the October 2016 Statement in Support of Claim).

The issue of entitlement to a compensable evaluation for hypertension is addressed in the REMAND portion of this decision.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to a compensable evaluation for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a compensable evaluation for erectile dysfunction have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the course of his September 2016 hearing, the Veteran indicated he wished to withdraw his pending appeal for entitlement to a compensable evaluation for erectile dysfunction.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issues must be dismissed.


ORDER

The appeal for entitlement to a compensable evaluation for erectile dysfunction is dismissed.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

At his September 2016 hearing, the Veteran testified that his service-connected hypertension had worsened, since his last VA hypertension examination, which was conducted in October 2010.  Moreover, the Veteran indicated that he was diagnosed with mild cardiomegaly and stage II hypertension.  (See hearing transcript at page 3; see also private treatment records dated December 3, 2009 and October 5, 2016)  Further, he stated that additional medications had been added to his treatment due to these conditions.  (See hearing transcript at page 4; see also VA treatment records dated April 30, 2015 and May 26, 2016).

Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that a new VA examination is necessary to assess the current severity of the Veteran's service-connected hypertension.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim including any recent or additional treatment records related to the claimed disability.  

If any requested record is not available, the file should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected hypertension.  

All pertinent evidence of record should be made available to and reviewed by the examiner, notably the private treatment records dated December 2009 and October 2016, as well as the VA treatment records dated April 2015 and May 2016.  Any required studies should be performed and all clinical findings should be reported in detail.

The examiner must provide all information required for rating purposes, to specifically include systolic and diastolic blood pressure readings.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is the case.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  Further, the examiner must state whether the inability to provide any required opinion is based on a personal limitation or on a lack of knowledge among the medical community at large.  

3.  Finally, undertake any other development determined to be warranted, and then re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


